SHERAN, Chief Justice.
This is a pretrial appeal in a criminal prosecution charging defendant with simple possession of cocaine and possession of cocaine with intent to sell. The appeal was authorized by order of the district court certifying the issue of whether the nighttime execution of a search warrant at defendant’s combined residence and place of business required suppression of the evidence seized in the search.
Rule 29.02, subd. 4, R.Crim.P., authorizes the district court in a criminal prosecution to certify a question of law to this court for pretrial determination if the question “in the opinion of the judge is so important or doubtful as to require a decision of the Supreme Court.”
In this case the district court reluctantly certified the question because of defendant’s strongly expressed belief that the issue certified was important and doubtful. Our opinion, however, is that the issue is clearly controlled by State v. Lien, 265 N.W.2d 833 (Minn.1978), where, although holding that the affidavit did not justify a clause permitting nighttime execution, we held that the trial court nonetheless did not err in denying a motion to suppress because the police acted in good faith in obtaining authorization for a nighttime search and the nighttime search did not, under the circumstances of the case, constitute a constitutional violation.
Remanded for trial.
SIMONETT, J., not having been a member of this court at the time of the argument and submission, took no part in the consideration or decision of this case.